DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/18/2022. As directed by the amendment: Claim 1 has been amended, claims 6 and 8-10 have been cancelled, and no new claims have been added. Thus, claims 1-5, 7, and 11-15 are presently pending in the application.
Applicant’s amendments to claim 1 have overcome the previous 112 rejection previously set forth in the Non-Final Office Action mailed on 12/21/2021.

Response to Arguments
Applicant's arguments and amendments have been fully considered but they are not persuasive. Applicant argues that the “hole” in Skiba does not teach or suggest the slit in claim 1. Examiner disagrees, the disclosure (specification; parag. [029]) refers to the “discontinuous region” as being a hole, a slit, or a slot. Skiba (‘293) discloses holes 1904 perpendicular to the substrate 1902 (Figs.19-20) (discussed below), and Skiba (‘009) discloses that the discontinuous region/ slit is located though the thickness of that material/substrate (parag. [0034]) (discussed below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba (US 2010/0312293); in view of Muller (US 5320731).
Regarding Claim 1, Skiba discloses an iontophoresis device (Fig.20) comprising a substrate comprising at least two biocompatible electrodes (The electricity may be generated by a first reservoir (e.g., a first conductive electrode) in electrical communication with a second, dissimilar reservoir (e.g., a second conductive electrode; parag. [0064], lines 1-6) configured to generate at least one of: a low level electric field (LLEF) (potential differences in a range from approximately 0.05 Volts (V) to approximately 5.0 V may be present between dissimilar reservoirs; parag. [0062], lines 11-13); or a low level electric current (LLEC) (currents in a range from approximately 1 microampere (mA) to approximately 100 mA may be producible between dissimilar reservoirs; parag. [0062], lines 16-18); wherein said substrate comprises a long axis (see below) and at least one discontinuous region comprising a slit in the substrate perpendicular to said long axis (the holes (1904) is perpendicular to the long axis of the substrate (1902) as seen below) (FIG. 20 is a cross-sectional, side view of the substrate of FIG. 19, with multiple first reservoirs 2002 and multiple second reservoirs 2004 deposited within holes in the substrate 1902 (e.g., holes 1904, FIG. 19); parag. [0111], last sentence), and wherein at least one of said electrodes comprises a serpentine region (first and second discrete reservoirs may be coiled around each other, arranged in a tongue-in-groove, toothed or zig-zag configuration; para. [0087], lines 4-6).
Skiba does not explicitly disclose the first and second electrodes generate a LLEF of at least 5 Volts (5+Volts). Skiba discloses that the Voltage potential differences in a range from approximately 0.05 Volts (V) to approximately 5.0 V may be present between dissimilar reservoirs (parag. [0062], lines 5-6).
Muller teaches it was known to have an iontophoresis device with an average voltage between electrodes between 0.1 to 50 Volts (the average voltage of the signal applied between the active electrode and the back electrode is chosen between; column 5, lines 48-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LLEF of modified Skiba from 0.1 and 50 Volts to between 5+ Volts as applicant appears to have placed no criticality on the claimed range (see parag. [0062] indicating that the voltage potential “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

    PNG
    media_image1.png
    218
    673
    media_image1.png
    Greyscale


the device of claim 1 and further discloses wherein the biocompatible electrodes comprise a first electrode (first discrete reservoir (102)) formed from a first conductive material, and a second electrode (second discrete reservoir (104)) formed from a second conductive material (The electricity may be generated by a first reservoir (e.g., a first conductive electrode) in electrical communication with a second, dissimilar reservoir (e.g., a second conductive electrode; parag. [0064], lines 1-6).
Regarding Claim 3, Skiba as modified discloses the device of claim 2 and further discloses wherein the first conductive material and the second conductive material comprise the same material (The first reservoir material and/or the second reservoir material may substantially include only a single galvanic material; parag. [0114], lines 2-4).
Regarding Claim 4, Skiba as modified discloses the device of claim 2 and further discloses wherein the first and second electrodes (In particular, battery 100 includes multiple first discrete reservoirs 102 and multiple second discrete reservoirs 104 joined with a substrate 106; parag. [0042], lines 3-5) (the first and second reservoirs can be electrodes; parag. [0064], lines 1-6).
Regarding Claim 5, Skiba as modified discloses the device of claim 3, and further discloses comprising a power source (an apparatus may be provided which includes an external battery or power source; parag. [0056], last sentence).
Regarding Claim 7, Skiba as modified discloses the device of claim 6 and further discloses wherein the first (102) and the second (104) electrodes spontaneously generate a LLEC when contacted with a conductive fluid (conductive materials included in a conductive material reservoir may include, but are not limited to, one or more of water, saline, organic or inorganic salts or buffers, electrolyte-active agents, hydrogel, and/or organic solvents. In other .
Regarding Claim 11, Skiba as modified discloses the device of claim 1 and further discloses wherein the substrate comprises a pliable material (substrate may be fabricated to have a first surface (e.g., an active surface) that is flexible (e.g., capable of being contoured or molded to various internal or external anatomical surfaces); parag. [0094], lines 1-2).

Claims 1, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba (US 2016/0059009); in view of Muller (US 5320731).
Regarding Claim 1, Skiba (‘009) discloses an iontophoresis device comprising a substrate comprising at least two biocompatible electrodes (Embodiments disclosed herein comprise biocompatible electrodes or reservoirs or dots on a surface, for example a fabric or the like. In embodiments the surface can be pliable; parag. [0031], first sentence) configured to generate at least one of: a low level electric field (LLEF); or a low level electric current (LLEC) (Embodiments disclosed herein include systems that can provide a low level electric field (LLEF) to a tissue or organism (thus a “LLEF system”) or, when brought into contact with an electrically conducting material, can provide a low level micro-current (LLMC) to a tissue or organism (thus a “LLMC system”); parag. [0026], first sentence); wherein said substrate comprises a long axis (longitudinal axis of the substrate) and at least one discontinuous region comprising a slit in the substrate perpendicular to said long axis (the slits are located through the thickness of the material/substrate) ( The in-elastic layer can be made to stretch by placing stress relieving discontinuous regions or slits through the thickness of the material so there is a , and wherein at least one of said electrodes comprises a serpentine region (In certain embodiments reservoir or electrode geometry can comprise circles, polygons, lines, zigzags, ovals, stars, or any suitable variety of shapes; parag. [0063], first sentence).
Skiba (‘009) does not explicitly disclose the first and second electrodes generate a LLEF of at least 5 Volts (5+Volts). Skiba discloses an electric field of about 1 volt (Certain embodiments provide an electric field at about 1 Volt; parag. [0064], lines 4-5).
Muller teaches it was known to have an iontophoresis device with an average voltage between electrodes between 0.1 to 50 Volts (the average voltage of the signal applied between the active electrode and the back electrode is chosen between; column 5, lines 48-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LLEF of modified Skiba (‘009) from 0.1 and 50 Volts to between 5+ Volts as applicant appears to have placed no criticality on the claimed range (see parag. [0062] indicating that the voltage potential “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 7, Skiba (‘009)  as modified discloses the device of claim 6 and further discloses wherein the first and the second electrodes spontaneously generate a LLEC when contacted with a conductive fluid (Embodiments disclosed herein include systems that can provide a low level electric field (LLEF) to a tissue or organism (thus a “LLEF system”) or, 
Regarding Claim 12, Skiba (‘009) as modified discloses the device of claim 7 wherein the LLEC is between 100 and 300 micro-amperes (parag. [0077]).
Regarding Claim 13, Skiba (‘009) as modified discloses the device of claim 12 wherein the LLEC is between 120 and 280 micro-amperes (parag. [0077]).
Regarding Claim 14, Skiba (‘009) as modified discloses the device of claim 12 wherein the LLEC is between 140 and 260 micro-amperes (parag. [0077]).
Regarding Claim 15, Skiba (‘009) as modified discloses the device of claim 12 wherein the LLEC is between 160 and 240 micro-amperes (parag. [0077]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783